DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to application filed on 2/13/2020, with priority date of 2/13/2020, wherein claims 1-20 are pending, claims 1, 15 and 18 are independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claims are unclear and indefinite:
As for claim 1, it is unclear what is meant by “…copy one or more files identified in the file-in-use metadata to a target virtual machine…for each of one or more shared assets identified in the shared asset metadata: (a) to determine whether or not the shared asset already exists in the target domain; (b) responsive to…to update virtual machine metadata…(c) responsive to … to copy…” because depending on a file is identified in a particular metadata, a specific action/sequence of action is performed for that identified file, where the file is subject to different actions depending on which metadata identified it.  Here, file-in-use metadata at least identifies a list of files in the source virtual machine that are required for operation of the source virtual machine (see, e.g., claim 6) and shared asset metadata at least identifies assets each assigned to multiple virtual machines of the source domain (see, e.g., claim 11) and include “all images that are mapped to the source VM, where the term “image” is broadly construed to include various virtual disk images (Specification, Pg. 19).   Files that are required for operation of the source virtual machine are well-known to includes files that can be assigned to multiple virtual machines (see, e.g., examiner search result on “shared vmdk between virtual machines” and “VM cow data disk shared”).  Similarly, virtual disk image files mapped to the source VM identified under shared asset can clearly be a file required for operation of the source machine (see, Examiner search result on “VMDK virtuak disk image”).
Thus, the scope of files/assets identified in file-in-use metadata and shared asset metadata can overlap and identify/point to the same file, rendering it impossibly to determine which specific action/sequence of action should be performed for the identified file/asset where the specific action/sequence of action is performed based on it been identified in a specific metadata.
Examiner note, this is not an issue of breath of what can be files identified individually in either metadata.  This is an issue of files can be both required by a VM and assigned to multiple VMs, and thus, subject to conflicting processing steps.  Stated differently, for a file that can be identified in both metadata, it is unclear and indefinite which action/sequence of action is applied to the identified file.  The claim does not offer, nor does the specification disclose a clear basis to determine a unique metadata for which each files/assets is identified in.  Rendering it impossible to determine, for the file/asset identified in both meta data, a definite specific action (copy one or more fields identified in the file-in-use metadata) or sequence of action (for each of one or more shared assets identified in the shared asset metadata: (a)…(b)…(c)…) to perform.  Consequently, the above claim limitations are unclear and indefinite.
For the purpose of examination, Examiner interprets file-in-use metadata and shared asset metadata identifies different, mutually exclusive files/assets based on any basis for distinguishing files/assets in to two different groups.
As for claims 15 and 18, they contain similar defects as claim 1 above.  Thus they are rejected under the same rationales.  
As for claims 2-14, 16-17 and 19-20, they are rejected for failure to cure the defect upon which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4, 6, 11, 13-20are rejected under 35 U.S.C. 103 as being unpatentable over Raju et al. (US PAT 9996381), in view of U. Deshpande et al. ("Agile Live Migration of Virtual Machines," 2016 IEEE International Parallel and Distributed Processing Symposium (IPDPS), 2016, pp. 1061-1070, doi: 10.1109/IPDPS.2016.120) (hereafter Deshpande), further in view of Kartik Gopalan (US PGPUB 2014/0196037) (hereafter Gopalan).

As for claim 1, Raju teaches an apparatus comprising:
at least one processing platform comprising a plurality of processing devices each comprising a processor coupled to a memory (Fig. 1 – computer resource provider and col. 6, lines 32-35, “…one or more host machines one or more virtual machine instances …operating thereon…” and Fig. 10 – servers 1006 and 1008, col. 20, line 32-39, “…each server typically will including…memory…a processor…”, );
said at least one processing platform being configured:
to identify a source virtual machine to be migrated (col. 6, lines 60-63, “the virtual computer system service may …be configured to manage virtual machine instances to manage the migration of virtual machine instances…”  ); and 
to extract file-in-use metadata [event metadata/other metadata] and shared asset metadata [hardware resources/name of the virtual machine image] from virtual machine metadata of the source virtual machine (col. 9, lines 1-19, “…extract…metadata…event metadata…name of the virtual machine image…hardware resources needed to host…other … additional metadata…the …metadata 126 …maybe used to…search for…and migrate a virtual machine instance…”  As noted under 35 USC 112 discussion the lack of clarity of basis to clearly distinguish files to be identified by specific metadata, any of the aforementioned metadata can be considered to read upon file-in-use metadata and the remaining metadata can be understood as shared asset metadata);
While Raju teaches the plurality of metadata types within the source VM metadata is use during VM migration, Raju does not explicitly teach copy one or more files that are file in use to a target virtual machine in the target domain and for each of other assets perform a different set of actions.
However, Deshpande teaches a method of VM migration including copy one or more files identified as file-in-use to a target virtual machine in the target domain [destination] (Section III-Design, paragraph 3-4, Pg. 1062, “…migration begins by performing…transfer the VM’s working set (hot pages)…to the destination…” and “…transfers the in-memory state of the VM to the destination…the destination receives the pages over the connection, it copies them into the address space where the VM shall arrive…) ; and for each of the one or more assets identified (Section 3, pg. 1063, “dirty pages in a dirty bitmap”) perform a migration action (Section 3, pg. 1063, “post-copy phase…Demand-paging…active push…”).  This known technique is applicable to the system of Raju as they both share characteristics and capabilities, namely, they are directed to virtual machine management including migration of VMs.
	One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Deshpande would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Deshpande to the teachings of Raju would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such VM management features into similar systems.  Further, applying copy one or more file-in use files to a target machine in the target domain and for each of one or more assets identified to perform a migration task to Raju extract file-inuse metadata and shared asset metadata each identifies a corresponding one or more files and one or more shared assets for migration accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow improved speed to migrate one or more VMs with faster restore of performance. (Deshpande, Section III, pg1062, paragraph 1).

Raju and Deshpande do not explicitly teach determine if the shared asset already exists in the target domain, responsive to shared asset already existing, update metadata of the target VM responseive to shared asset not already existing in the target domain, copy the shared asset and update the metadata.
However, Gopalan teaches a known method of VM migration across different domains including for each of one or more shared assets [paragraph 60, “pages into shared memory region so it becomes available to incoming VMs…”],
 (a) to determine whether or not the shared asset already exists in the target domain (paragraph 62, “…deduplication server that tracks status of identical pages among VMs that are migrating to the same target rack and the VMs already at the target rack…” paragraph 66, “…for each page it checks …whether the page has already been transferred…”);
(b) responsive to the shared asset already existing in the target domain, to update virtual machine metadata [target hash table] of the target virtual machine to specify the shared asset (paragraph 47, “…for subsequent instances of the same page from any other VM migrating to the same racket, transfers the page identifier…” teaches when it already exists, only page identifier is transferred, no need to copy the page.  paragraph 69, “if only an identifier is received…” teaches use the already existing page in the target machine utilizing the identifier.  In addition, paragraph 58, “target side shared memory …is used for tracking identical pages…” teaching the record is updated in the shared memory at target to indicate existence of the file at target). 
(c) responsive to the shared asset not already existing in the target domain, to copy the shared asset to the target domain and to update virtual machine metadata [target hash table] of the target virtual machine to specify the shared asset (paragraph 66, “if the QEMU/KVM process discovers that a page has not been transferred, then it transmit the entire page …at the target machine along with its unique identifier.  paragraph 69, “…upon reception…the target QEMU/KVM process copies it into the VM’s memory and inserts it into the target hash table according to its identifier…”)  This known technique is applicable to the system of Raju and Deshpande as they both share characteristics and capabilities, namely, they are directed to virtual machine management including migration of VMs.
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Gopalan would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Gopalan to the teachings of Raju and Deshpande would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such VM management features into similar systems.  Further, applying determining if each of one or more assets exists in the target domain and if exists update reference to the asset and if not copy the asset and update the reference to the asset to Raju and Deshpande with transfer of files corresponding to VM including file-in-use files and shared assets accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that improves resource utilization during migration by reducing network traffic usage for VM migration. (Gopalan, Abstract).


As for claims 15 and 18, they are the method and product claims of claim 1 above.  Thus, they are rejected under the same rationales.

As for claim 2, Gopalan also teaches the source domain and the target domain are both part of a single processing platform (paragraph 16, “…migration within a datacenter…”).

As for claim 3, Gopalan teaches the source domain is part of a first processing platform and the target domain is part of a second processing platform separate from the first processing platform (paragraph 17, “…migration…between multiple datacenters…”).

As for claim 4, Gopalan teaches the first and second processing platforms that include the respective source and target domains comprise respective first and second data centers (paragraph 17, “…migration…between multiple datacenters…”).

As for claim 6, Raju also teaches wherein the file-in-use metadata comprises a list of files in the source virtual machine that are required for operation of the source virtual machine (col. 9, lines 1-19, “identifier associated with the virtual machine image” “event metadata” are facially files clearly required for operation of the source virtual machine executing the VM image.)

As for claim 11, Raju also teaches wherein the one or more shared assets identified in the shared asset metadata comprise one or more assets each assigned to multiple virtual machines of the source domain (col. 9, lines 1-19, “metadata…hardware resources needed to host the virtual machine instantiated from the virtual machine image…” is understood as a type of shared asset because current application specification explicitly contemplates “…shared …assets illustratively include particular arrangements of compute, storage and network resources…” at Specification, pg. 7.).

As for claim 13, Gopalan also teaches  wherein for each of the one or more shared assets identified in the shared asset metadata, an asset migration metadata file is updated in the target domain to include that shared asset (paragraph 69, “…inserts it into the target hashtable according to its identifier…”).

As for claims 16 and 19, they are the method and product claims of claim 13 above.  Thus, they are rejected under the same rationales.

As for claim 14, Gopalan also teaches accessing an asset migration metadata file maintained in the target domain (paragraph 69, “…if only an identifier is received, a page corresponding to the identifier is retrieved from the target hash table” teaches in the target domain it is determined whether the asset is to be migrated utilizes file residing on target.); and
determining whether or not the shared asset is identified in the asset migration metadata file (paragraph 69, “…if only an identifier is received, a page corresponding to the identifier is retrieved from the target hash table” teaches identifier indicating the asset is in the hash table/metadata file).

As for claims 17 and 20, they are the method and product claims of claim 14 above.  Thus, they are rejected under the same rationales.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Raju, Deshpande and Gopalan, further in view of Koen Schilders (US PGPUB 2013/0254339) (hereafter as Schilders).

As for claim 5, Raju teaches files identified in file-in-use metadata (col. 9, lines 1-15).  Deshpande teaches successful completion of the copying of each of the one or more file-in-use files (Section 3, 3rd paragraph).
Raju, Deshpande and Gopalan do not explicitly teach in conjunction with successful completion of the copied files, a completion extension is added to the successfully copied file in the source domain.
However, Schilders teaches a known method of file transfer between different domains including in conjunction with successful completion of copying of each of the one or more files, a completion extension is added to the successfully copied file in the source domain (paragraph 47, “…after the source node receives acknowledgement …that the file has been successfully copied…the file…of the source node is moved to the Delete directory…” teaches a form of renaming the file name to indicate change in directory/file name to access the file and to indicate a changing state of the file similar to current Application).  This known technique is applicable to the system of Raju, Deshpande and Gopalan as they both share characteristics and capabilities, namely, they are directed to file transfer in networked environments with acknowledgement of successful transfer to destination.
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Schilders would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Schilders to the teachings of Raju, Deshpande and Gopalan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such file transfer features into similar systems.  Further, applying in conjunction with successful transfer of file to destination, change extension of file at source to Raju, Deshpande and Gopalan with transfer of different files with indicator of successful transfer (via update to the hash tables when successful) accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that improves assurance of file transfer success. (Schilders, Abstract).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Raju, Deshpande and Gopalan, further in view of Kuik et al. (US PGPUB 2017/0031710).

As for claim 12, Raju teaches one or more files identified in the file-in-use metadata and shared assets identified in shared asset metadata (col. 9, lines 1-15).
Raju, Deshpande and Gopalan do not explicitly teach parallel copying of different parts of a virtual machine at the same time.
However, Kuik teaches a known method of the copying of one or more files and the copying of the shared asset to the target domain are performed at least in part in parallel with one another (paragraph 17, “from one physical machine to another…by transferring at least a portion of a virtual image…including its static as well as live…state.  A virtual machine image may include data corresponding to an operating system…and/or the run-time state of the virtual machine…” teaches transferring together both files clearly required for operation of the vm and image, thus, it is constructively done in parallel as they are transferred together). This known technique is applicable to the system of Raju, Deshpande and Gopalan as they both share characteristics and capabilities, namely, they are directed to virtual machine management including migration of VMs.
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Kuik would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Kuik to the teachings of Raju, Deshpande and Gopalan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such VM management features into similar systems.  Further, applying migration of different files related to the virtual machine in parallel/simultaneously to Raju, Deshpande and Gopalan with transfer of different files related to the virtual machine accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that improves automated steps in VM migration. (Kuik, paragraph 2).

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable subject to curing of defects under 35 USC 112(b) above and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN X LU whose telephone number is (571)270-1233.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN X LU/
Examiner, Art Unit 2199

/KENNETH TANG/Primary Examiner, Art Unit 2199